Citation Nr: 0741028	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-07 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for open angle glaucoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1969 to December 
1971, from November 1972 to November 1975, from March 1976 to 
March 1980, and from September 1981 to September 1991.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2003 decision by the 
RO which, in part, denied an increased rating for the 
veteran's eye disorder.  The Board remanded the appeal to the 
RO for additional development in December 2004 and 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's open angle glaucoma is manifested by 
corrected distant visual acuity of 20/25, bilaterally, and 
average concentric contraction to 38 degrees in the left eye 
and to 50 degrees in the right eye.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
open angle glaucoma have not been met. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.84a, Part 4, including 
Diagnostic Codes 6013-6080 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in May 2002, December 2004, and 
April and September 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although some of the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in March 2005, and June 2007.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that his 
bilateral eye disability had worsened; of what evidence was 
necessary to establish a higher evaluation, and why the 
current evidence was insufficient to award the benefits 
sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was afforded 
two VA examinations during the pendency of this appeal, and 
was offered an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

In the instant case, the veteran contends that the fact that 
his eye sight and ocular pressure are monitored every few 
months and that he now takes three medications for control of 
his glaucoma suggests that his bilateral eye disability has 
worsened, and that a higher evaluation should be assigned for 
his open angle glaucoma.  

The veteran's bilateral glaucoma is rated under Diagnostic 
Code (DC) 6013, which pertains to simple, primary, 
noncongestive glaucoma.  DC 6013 provides for a minimum 10 
percent rating and directs that glaucoma is otherwise to be 
rated on the impairment of visual acuity or field loss.  38 
C.F.R. § 4.84a, DC 6013 (2007).  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  DCs 6061 to 6079.  
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V 
(2007).  

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  DCs 6074, 6076, 6077, 6078.  

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  DCs 6073, 6076.  

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  DCs 6065, 6069, 
6076, 6078.  

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  DCs 6065, 
6069, 6073, 6076.  

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  DCs 6064, 6068, 6072, 6075.  

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  DCs 6061, 6062, 6063, 6067, and 6071.  

The veteran was examined by VA twice during the pendency of 
this appeal, and was seen on an outpatient basis on several 
occasions from 2002 to the present.  The clinical and 
diagnostic findings on each occasion were not materially 
different, and showed that the veteran's corrected visual 
acuity was good.  His visual acuity on VA examinations in May 
2002 and November 2006, were unchanged and showed corrected 
vision of 20/25, bilaterally.  Similarly, visual acuity on 
the various VA outpatient notes showed corrected distant 
vision to no less than 20/25 in the right eye and 20/30 in 
the left eye, with at least two outpatient notes showing a 
corrected vision of 20/20, bilaterally.  

In this case, the veteran's impairment of visual acuity is 
not compensable.  Specifically, the veteran's impairment of 
visual acuity does not meet the criteria for a compensable 
rating under DCs 6061 through 6078.  Pursuant to DC 6079, 
which directs that where vision in one eye is 20/40 (6/12) or 
better, and vision in the other eye is 20/40 (6/12) or 
better, a noncompensable evaluation is warranted.  DC 6079; 
§ 4.84a, Table V.  In this case, the veteran's visual acuity 
is better than 20/40 in each eye.  Thus, he is not entitled 
to a rating higher than 20 percent under the diagnostic codes 
pertaining to impairment of visual acuity, when rated 
according to the usual method.  

The Board now turns to impairment of the field of vision.  In 
this regard, the Rating Schedule provides that the extent of 
visual field contraction in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
38 C.F.R. § 4.76a, Table III (2007).  The degrees lost are 
then added together to determine total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2007).  

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is:  Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The normal total 
is 500 degrees.  

When examined by VA in May 2002, the examiner indicated that 
Goldmann visual field testing iii/4e revealed a fairly normal 
visual field, bilaterally with approximately 120 degrees of 
horizontal field in the right eye and 125 degrees in the left 
eye.  The assessment was advanced glaucoma which appeared to 
be normal.  However, the report did not include all of the 
necessary diagnostic studies required for evaluation of his 
eye disability.  Therefore, the Board remanded the appeal in 
December 2005 for a comprehensive eye examiner.  

On VA examination in November 2006, confrontation visual 
field appeared full in both eyes, and a 24-2 Humphrey Visual 
Field test revealed full central field, bilaterally.  Goldman 
perimeter test using a V/4/e isopter showed contraction of 
the visual fields as follows:  

For the left eye: temporally, contraction to 40 degrees 
(normal field 85) Down temporally, contraction to 40 (normal 
field 85) Vision down, contraction to 40 (normal field 65) 
Down nasally, contraction to 40 (normal field 50) Vision 
nasally, contraction to 40 (normal field 60) Up nasally, 
contraction to 40 (normal field 55) Vision up, contraction to 
25 (normal field 45) Up temporally, contraction to 40 (normal 
field 55).  

For the right eye: temporally, contraction to 55 degrees 
(normal field 85) Down temporally, contraction to 55 (normal 
field 85) Vision down, contraction to 45 (normal field 65) 
Down nasally, contraction to 50 (normal field 50) Vision 
nasally, contraction to 50 (normal field 60) Up nasally, 
contraction to 50 (normal field 55) Vision up, contraction to 
40 (normal field 45) Up temporally, contraction to 55 (normal 
field 55).  

The total remaining visual field for the left eye was 305.  
The total remaining visual field for the right eye was 400.  
Average visual contraction was 38 degrees in the left eye and 
50 degrees in the right eye.  38 C.F.R. §§ 4.76, 4.76a.  The 
impression was stable glaucoma with visual field loss in both 
eyes, much worse in the left eye with pre-surgical cataracts.  

Under DC 6080 the rating for visual field impairment for the 
left eye with unilateral concentric contraction to 38 degrees 
warrants a 10 percent evaluation.  For the right eye, 
unilateral concentric contraction to 50 degrees warrants a 10 
percent evaluation.  Alternatively, unilateral concentric 
contraction to 38 degrees may be evaluated as the equivalent 
of corrected visual acuity of 20/70 (6/21).  Unilateral 
concentric contraction to 50 degrees may be evaluated as the 
equivalent of corrected visual acuity of 20/50 (6/15).  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  DC 6080, Note (2).  

In this case, the Goldman perimeter test showed that the 
total remaining visual field for the right eye was 400.  This 
number divided by eight equals 50 (the average contraction of 
visual field).  The total remaining visual field for the left 
eye was 305 which, when divided by eight, equals 38 (the 
average contraction of visual field).  Under the provisions 
of DC 6080, the alternative ratings are to be employed when 
there is ratable defect of visual acuity, or a different 
impairment of the visual field in the other eye.  

Applying the Goldman test results from the November 2006 
examination, field of vision was restricted to 50 degrees in 
the right eye, and to 38 degrees in the left eye.  Under the 
normal method, a 10 percent rating is warranted for each eye.  
Because the veteran is service-connected for both eyes, 
however, the alternate method of rating impairment of the 
visual field is also applicable.  Applying the alternative 
visual acuity impairment equivalents, average concentric 
contraction of visual field of 50 degrees in the right eye 
converts to a visual acuity of 20/50, and average concentric 
contraction of visual field of 38 degrees in the left eye 
converts to a visual acuity of 20/70.  Those findings support 
a 20 percent evaluation under the provisions of DC 6078, but 
no more.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the veteran's 
present impairment for open angle glaucoma does not suggest 
that he has sufficient symptoms so as to a warrant an 
evaluation in excess of 20 percent.  Accordingly, the Board 
finds that the 20 percent evaluation assigned for the 
veteran's bilateral eye disability accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for higher rating.  
Accordingly, an increased evaluation for the veteran's eye 
disability is not warranted.  


ORDER

An increased evaluation for open angle glaucoma is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


